Citation Nr: 1217663	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for post-operative chondromalacia of the left knee. 

2. Entitlement to an evaluation in excess of 10 percent for post-operative chondromalacia of the right knee.

3. Entitlement to service connection for sleep apnea. 

4. Entitlement to service connection for a psychiatric disorder to include major depressive disorder with psychotic features.  

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fibromyalgia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999.  

This matter is before the Board of Veterans' Appeal (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal was subsequently transferred to the North Little Rock, Arkansas RO.  

The Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder with psychotic features, in light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1, 8 (2009). The Board has therefore listed the issue on the title page accordingly. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2010, the Veteran submitted a timely VA Form 9 indicating her wish for a Travel Board hearing with respect to the following issues: Entitlement to an evaluation in excess of 10 percent for post-operative chondromalacia of the left knee; entitlement to an evaluation in excess of 10 percent for post-operative chondromalacia of the right knee; entitlement to service connection for sleep apnea;  entitlement to service connection for major depressive disorder with psychotic features; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fibromyalgia.  See also Statement from DAV, Requesting Remand for Hearing. 

She has a right to such a hearing. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2011).  Thus, while the Board regrets any additional delay in adjudicating these pending claims, a remand is required.


Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  She and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


